Citation Nr: 1025754	
Decision Date: 07/12/10    Archive Date: 07/19/10

DOCKET NO.  05-34 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for prostate cancer, to include 
as due to herbicide and/or asbestos exposure. 


REPRESENTATION

Veteran  represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in April 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

In connection with his appeal, the Veteran and his spouse 
testified at a personal hearing before the undersigned Veterans 
Law Judge sitting at the RO in May 2010; a transcript of the 
hearing is associated with the claims file.    

At the time of the Veteran's Board hearing, he submitted 
additional evidence.  In connection with such evidence, he 
submitted a waiver of agency of original jurisdiction (AOJ) 
consideration.  38 C.F.R. § 20.1304 (2009).  Therefore, the Board 
may properly consider the newly received evidence.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran if 
further action is required.


REMAND

Although the Board regrets the delay, a remand is necessary to 
ensure that due process is followed and that there is a complete 
record upon which to decide the Veteran's claim so that he is 
afforded every possible consideration.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Veteran contends that he is entitled to service connection 
for prostate cancer as a result of exposure to herbicides or, in 
the alternative, asbestos.  With respect to the latter theory of 
entitlement, the Board finds that additional development is 
necessary.  

In this regard, there is no specific statutory guidance with 
respect to asbestos-related claims.  Nor has the Secretary 
promulgated any regulations in regard to such claims.  VA has, 
however, issued a circular on asbestos-related diseases.  DVB 
Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988), 
provides guidelines for considering compensation claims based on 
exposure to asbestos.  The information and instructions from the 
DVB Circular were included in the VA Adjudication Procedure 
Manual, M21-1 (M21-1), Part VI, § 7.21.  In December 2005, the 
M21-1 was rescinded and replaced with a new manual, M21-1MR, 
which contains the same asbestos-related information as M21-1.  
The United States Court of Appeals for Veterans Claims (Court) 
has held that VA must analyze an appellant's claim for service 
connection for asbestosis or asbestos-related disabilities using 
the administrative protocols found in the DVB Circular 
guidelines.  See Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty 
v. Brown, 4 Vet. App. 428 (1993).

VA's Manual 21-1MR, Part IV, subpart ii, Chapter 2, Section C 
essentially acknowledges that inhalation of asbestos fibers can 
result in fibrosis and tumors, and produce pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of the pleura and 
peritoneum, and cancer of the lung, gastrointestinal tract, 
larynx, pharynx and urogenital system (except the prostate), with 
the most common resulting disease being interstitial pulmonary 
fibrosis (asbestosis).   Regarding the M21-1MR's exclusion of 
prostate cancer from urogenital cancers that may result from 
inhalation of asbestos fibers, the Board notes that VA's General 
Counsel determined that the M21-1MR provisions discussing 
asbestos and asbestos-related diseases generally are not 
substantive in nature.  VAOPGCPREC 4-2000 (April 13, 2000).  
Rather, the manual provisions were designed in order to provide 
VA with guidance in developing claims involving asbestos 
exposure.

In this regard, VA must determine whether or not military records 
demonstrate evidence of asbestos exposure during service, develop 
whether or not there was pre-service and/or post-service 
occupational or other asbestos exposure, and determine whether 
there is a relationship between asbestos exposure and the claimed 
disease.  M21-1MR, Part IV, Subpart ii, Chapter 1, Section H, 
Topic 29; DVB Circular 21-88-8, Asbestos-Related Diseases (May 
11, 1988).

Therefore, the Board finds that a remand is necessary in order to 
obtain the Veteran's service personnel records and determine 
whether he was exposed to asbestos during his military service.  
In this regard, the Veteran's Armed Forces of the United States 
Report of Transfer or Discharge (DD Form 214N) reflects that his 
military occupational specialty was boiler technician and he has 
stated that, while working in such capacity aboard various ships, 
he was exposed to asbestos in the boiler room and sleeping 
quarters.  As such, on remand, the AOJ should obtain the 
Veteran's service personnel records and determine through any 
necessary development whether he was exposed to asbestos during 
his military service.  

Additionally, a remand is necessary in order to ensure that all 
identified treatment records are contained in the claims file.  
In this regard, the Board notes that the Veteran reported 
treatment for his prostate cancer from Dr. Buth at Spectrum 
Health in Grand Rapids; Dr. Liscow in South Haven; Dr. Terhune in 
Benton Harbor; and Dr. Willoughby in Holland.  While various 
records from these physicians are contained in the claims file, 
it is unclear, based on the Veteran's testimony at his May 2010 
Board hearing and the fact that he submit an Authorization and 
Consent to Release Information to VA for records from Drs. Buth 
and Liscow in January 2010, whether there are additional records 
from such physicians available.  Therefore, on remand, the AOJ 
should request that the Veteran identify any outstanding records 
he wishes VA to obtain for consideration in his appeal.  
Additionally, the Board observes the Veteran submitted a CD 
containing some of his private medical records.  Therefore, while 
on remand, such records should be printed and associated with the 
claims file.  

The Board also finds that the Veteran should be afforded a VA 
examination in order to determine the etiology of his prostate 
cancer, to include whether such is related to his claimed in-
service exposure to asbestos.  In this regard, the Veteran has 
testified to such exposure and has provided treatise evidence 
regarding the possible relationship between asbestos exposure and 
prostate cancer.  As such treatise evidence is speculative in 
nature and non-specific to the Veteran, the Board finds that he 
should be afforded a VA examination to determine the etiology of 
his prostate cancer.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 
3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's service personnel 
records and determine through any necessary 
development whether he was exposed to 
asbestos during his military service.  

2.  Print the Veteran's private treatment 
records from the CD contained in the claims 
file and associate the records with the 
claims file.

3.  Request that the Veteran identify any 
outstanding treatment records relevant to his 
claim of entitlement to service connection 
for prostate cancer.  After securing any 
necessary authorization from him, obtain all 
identified, outstanding treatment records.  
All reasonable attempts should be made to 
obtain such records.  If any records cannot 
be obtained after reasonable efforts have 
been made, issue a formal determination that 
such records do not exist or that further 
efforts to obtain such records would be 
futile, which should be documented in the 
claims file.  The Veteran must be notified of 
the attempts made and why further attempts 
would be futile, and allowed the opportunity 
to provide such records, as provided in 
38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

4.  After the above development has been 
completed and all outstanding records have 
been associated with the claims file, the 
Veteran should be afforded an appropriate VA 
examination to determine the etiology of his 
prostate cancer.  The claims file, to include 
a copy of this Remand, must be made available 
to and be reviewed by the examiner.  Any 
indicated evaluations, studies, and tests 
should be conducted.  The examiner should 
offer an opinion as to whether it is likely, 
unlikely, or at least as likely as not that 
any such disorder is related to the Veteran's 
military service, to include his claimed in-
service asbestos exposure.  In offering any 
opinion, the examiner must consider the full 
record, to include all lay statements of 
record regarding the incurrence of the 
Veteran's prostate cancer and the continuity 
of symptomatology.  The rationale for any 
opinion offered should be provided.  

5.  After completing the above, and any other 
development as may be indicated by any 
response received as a consequence of the 
actions taken in the preceding paragraphs, 
the Veteran's service connection claim should 
be readjudicated based on the entirety of the 
evidence.  If the claim remains denied, the 
Veteran and his representative should be 
issued a supplemental statement of the case.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The Veteran 
need take no action until so informed.  The purpose of this 
REMAND is to ensure compliance with due process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2009) failure to cooperate by 
attending the requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


